Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mildred C. Knight and Bobby Knight, III, appeal the district court’s orders denying their motion to reconsider the order adopting the magistrate judge’s report and recommendation and dismissing their purported civil rights action for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Knight v. Episcopal Church of the United States, No. 2:10-cv-00516-DCN, 2010 WL 3009308 (D.S.C. July 26, 2010 & Aug. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.